OPINION — AG — ** CONTROLLED INDUSTRIAL WASTE MANAGEMENT ** THE CONTROLLED INDUSTRIAL WASTE DIVISION WITHIN THE STATE DEPARTMENT OF HEALTH MAY DENY AN APPLICATION FOR THE ISSUANCE OF A PERMIT FOR THE CONSTRUCTION OF INDUSTRIAL WASTE PROCESSING FACILITIES OR DISPOSAL SITES UPON A FINDING OF SUBSTANTIAL DETRIMENTAL EFFECT TO THE PROPERTY OF AFFECTED PROPERTY OWNERS WITHIN (1) MILE OF THE PROPOSED SITE. (PUBLIC HEALTH AND SAFETY, DISPOSAL, PROPERTY OWNERS) CITE: 63 O.S. 1978 Supp., 2753 [63-2753], 63 O.S. 1980 Supp., 2757 [63-2757] (WILLIAM W. GORDEN JR)